Citation Nr: 9919158	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-49 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a scoliosis of the 
spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and G.T.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 30, 1965 to 
August 18, 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The congenital scoliosis of the thoracic and lumbar spine 
did not undergo an increase in the underlying pathology 
during service.


CONCLUSIONS OF LAW

Congenital scoliosis of the thoracic and lumbar spine was not 
aggravated during military service.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records included the enlistment physical 
examination which was negative for pathology of the back.  
Approximately 28 days after entry into service, the veteran 
was seen at a service department clinic complaining of back 
pain.  An X-ray study was ordered.  Marked scoliosis of the 
spine was diagnosed.  Two days later, the veteran indicated 
that he had curvature of the spine.  A Medical Board of 
Survey was convened.  It was noted in their report that the 
veteran had right dorsal and left lumbar scoliosis.  It was 
stated that the remark made by the doctor on the Form 88 was 
in error.  The Board concluded, "this condition existed prior 
to enlistment.  There is no evidence to indicate any 
permanent aggravation of this condition by his short period 
of service."

Associated with the claims folder are statements from the 
veteran attesting to his health prior to service, and the 
back problems he experienced after service.  

An August 1969 statement from John R. Heinrich, D.C. was to 
the effect that he saw the veteran in November 1965 
complaining of severe back pain, with a history of injury in 
service.  Chiropractic manipulations were provided to relieve 
the symptoms. It was opined that monthly treatments would be 
necessary.

Lay statements from the veteran's friends, dated in 1996 and 
1997 commented on the veteran's back condition prior to and 
after service.  

Also associated with the claims folder are copies of letters 
written by the veteran to his father during his short period 
of service.  Those dated in late July 1965 refer to back 
pain.  

In February 1997, the veteran presented testimony before a 
hearing officer at the RO.  He described the problems he 
experienced in basic training with pushups, the obstacle 
course, and other exercises.  He described being made to hold 
his footlocker out in front of him with outstretched arms, 
and how this hurt his back.  He stated that he has always had 
back pain since his separation from service.

In March 1999, the veteran appeared before the undersigned 
during a Travel Board Hearing.  His statements were 
essentially the same as those given during the February 1997 
hearing.  His friend also testified, stating that lifting 
heavy objects, like a television, resulted in his needing bed 
rest for the remainder of the day.  


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee, 34 F.3d at 1043. 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau, 2 Vet. App. at 143; 
Cuevas, 3 Vet. App. at 548.  Service connection generally 
requires a finding of chronicity in service or continuity of 
symptomatology after service of a disorder shown in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 

(a) General. The basic considerations relating to 
service connection are stated in §3.303. The criteria in 
this section apply only to disabilities which may have 
resulted from service in a period of war or service 
rendered on or after January 1, 1947. 

(b) Presumption of soundness. The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as 
are recorded in examination reports are to be considered 
as noted. (1) History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception. Determinations should 
not be based on medical judgment alone as distinguished 
from accepted medical principles, or on history alone 
without regard to clinical factors pertinent to the 
basic character, origin and development of such injury 
or disease. They should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury 
or disease or residuals thereof. 
(2) History conforming to accepted medical principles 
should be given due consideration, in conjunction with 
basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary 
principles in relation to value consistent with accepted 
medical evidence relating to incurrence, symptoms and 
course of the injury or disease, including official and 
other records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be taken 
into full account. 
(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no 
force and effect if other data do not establish the 
fact. Other evidence will be considered as though such 
statement were not of record. 

(c) Development. The development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary but it should not be 
undertaken when evidence present is sufficient for this 
determination. In initially rating disability of record 
at the time of discharge, the records of the service 
department, including the reports of examination at 
enlistment and the clinical records during service, will 
ordinarily suffice. Rating of combat injuries or other 
conditions which obviously had their inception in 
service may be accomplished pending receipt of copy of 
the examination at enlistment and all other service 
records.  38 C.F.R. § 3.304(b) 

In the recent case of Gahman v. West, No. 96-1303 (U.S. Vet 
App. June 4, 1999), United States Court of Appeals for 
Veterans Claims (Court) held that, "...in addressing the 
threshold question on the merits of whether or not the 
appellant's respiratory condition preexisted and was not 
aggravated by his military service, the Court notes that, 
because the appellant's entrance medical examinations were 
negative for any chronic respiratory condition, the burden of 
proof is on the Secretary to present clear and unmistakable 
evidence to show that the appellant's chronic respiratory 
condition preexisted his military service.  See 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b).  Based on its review of the 
record, the Court holds that the Secretary has presented such 
evidence to overcome the presumption of soundness, as the 
appellant's service medical records and the findings of an 
inservice Board of Medical Survey clearly and unmistakably 
demonstrate that the appellant's condition preexisted and was 
not aggravated by military service.  In reaching this 
conclusion, the Court notes that the military physicians and 
the Board of Medical Survey based their conclusions 
exclusively on medical history provided by the appellant ... 
the Court finds that in this case there was a factual 
predicate for the Board of Medical Survey's conclusion, i.e., 
the appellant's own history filtered through the medical 
expertise of the Board of Medical Survey.  Moreover, contrary 
to the facts in LeShore, this history was enhanced by the 
medical experts who opined that his current condition 
preexisted service.  The Board of Medical Survey did not 
merely transcribe the statements of the appellant but rather 
supplemented his statements with their own findings and 
comments.  Finally, the Court notes that the Board of Medical 
Survey which provided the factual history can be 
distinguished from an ordinary medical professional.  The 
Board of Medical Survey is not merely a collection of three 
doctors, rather, it is an entity not unlike the Board of 
Veterans' Appeals (BVA) in that it is charged with 
adjudicating an issue and rendering a factual determination 
as to the cause and extent of a service member's disability.  
See 10 U.S.C. §§ 1203, 1216.  According to the DEPARTMENT OF THE 
NAVY DISABILITY EVALUATION MANUAL, Secretary of the Navy 
Instruction 1850.4D,  1004 (1998), the Board of Medical 
Survey, now known as a Physical Evaluation Board, "is 
established to act on behalf of the Secretary of the Navy in 
making determinations of Fitness to continue naval service ... 
In sum, the required factual predicate for the Board of 
Medical Survey's conclusions lies in its adjudicative and 
fact-finding nature.  If this evidence was merely a 
collection of three doctors' subjective findings, the Court's 
analysis might have been different.  On the contrary, the 
nature of the Board of Medical Survey as an adjudicative 
entity enables it to be competent to render findings of fact 
not otherwise permitted by ordinary medical professionals.".

In keeping with the Gahman decision, the Board acknowledges 
the Board of Medical Survey's conclusions that the congenital 
scoliosis was not aggravated during service.  The Board 
concludes that the veteran's condition did not increase in 
the underlying pathology during service.  Service connection 
is not warranted.


ORDER

Entitlement to service connection for scoliosis of the spine 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



